Title: Constitutional Convention. Motion that Representation in the National Legislature Ought to be Proportioned to the Number of Free Inhabitants, 30 May 1787
From: Randolph, Edmund
To: 


Philadelphia, May 30, 1787. The Convention having before it a proposition by Edmund Randolph that “the rights of suffrage in the National Legislature ought to be proportioned to the quotas of contribution, or to the number of free inhabitants, as the one or the other rule may seem best in different cases,” Hamilton “moved to alter the resolution so as to read ‘that the rights of suffrage in the national Legislature ought to be proportioned to the number of free inhabitants.’”
